Mr. Presiding Justice Graves delivered the opinion of the court. 6. Master and servant, § 759*—when contributory negligence is for the jury. Where an employe, ignorant of the conditions of a bin, in performance of a general direction and without warning entered into the bin, which was so dark that he could not see the conditions and missed an eighteen inch walk, falling to the bottom of the bin, whether he exercised such care for his safety at and just before the time of. injury as a reasonably prudent person would exercise under similar conditions is for the jury.